Citation Nr: 0210883	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a timely substantive appeal has been filed with 
respect to an August 2000 rating denial of the claim of 
entitlement to an increased rating for hypertrophic arthritis 
of the cervical spine with right arm pain and degenerative 
disc disease.  

(The issue of entitlement to an increased rating for chronic 
lumbosacral strain with degenerative changes and degenerative 
disc disease will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1987.  

This appeal comes to the Board of Veterans Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office at New Orleans, 
Louisiana.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for chronic lumbosacral 
strain with degenerative changes and degenerative disc 
disease pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3, 105 (Jan 23, 2002) (to be 
codified at 38 C.F.R. 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran was notified on August 10,  2000, of a rating 
decision promulgated earlier in August 2000 in which the RO 
denied entitlement to a greater than 20 percent rating for 
hypertrophic arthritis of the cervical spine with right arm 
pain.  

2.  In response to a timely filed notice of disagreement 
(NOD), a statement of the case (SOC) addressing the issue of 
entitlement to an increased rating for the cervical spine 
disability was mailed to the veteran on September 21, 2000.  
The veteran was notified of the need to perfect his appeal by 
responding with a substantive appeal.  

3.  In July 2001, following receipt of additional evidence, 
the veteran was provided with a supplemental statement of the 
case (SSOC) and was advised that he had 60 days to file a 
substantive appeal as to any issue covered in the SSOC which 
was not included in his substantive appeal.  

4.  A substantive appeal as to the claim of entitlement to an 
increased rating for the cervical spine disability was not 
timely filed.

5.  In a letter dated June 11, 2002, the Board notified the 
veteran that it was raising the issue of the timeliness of 
his substantive appeal regarding the issue of entitlement to 
an increased rating for hypertrophic arthritis of the 
cervical spine with right arm pain and degenerative disc 
disease.  He was given 60 days to present a written argument, 
submit additional evidence relevant to jurisdiction or to 
request a hearing.  He replied, on June 25, 2002, that he had 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
dated September 5, 2000.  No other argument, additional 
evidence relevant to jurisdiction or request for a hearing 
has been presented.  


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of 
entitlement to an increased rating for hypertrophic arthritis 
of the cervical spine with right arm pain and degenerative 
disc disease.  38 U.S.C.A. §§ 5103A, 7104, 7105(d)(3), 7108 
(West 1991 & Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the claim for increased rating for 
hypertrophic arthritis of the cervical spine with right hand 
pain and degenerative disc disease, the initial question that 
must be resolved is whether the Board has jurisdiction to 
consider the issue.  38 U.S.C.A. § 7104.  Specifically, it 
must be determined whether the veteran filed a timely 
substantive appeal with regard to his claim.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, in August 2000, the RO continued a 20 
percent disability rating for the veteran's cervical spine 
disability.  He was notified of that decision in 
correspondence from the RO dated on August 10, 2000, and 
submitted a notice of disagreement (NOD) still later in the 
same month.  The RO issued a statement of the case (SOC) 
pertaining to that issue on September 21, 2000.  

Neither the veteran nor his representative filed a timely 
substantive appeal within 60 days following the date of 
notice of the September 2000 SOC.  The expiration date for 
filing a substantive appeal, pursuant to the provisions of 38 
C.F.R. § 20.302(b). was August 10, 2001, that date being the 
end of the one-year period that began on the date the RO 
notified the veteran of the denial of the claim.  The Board 
also notes that neither the veteran nor his representative 
requested an extension of time for filing, in accordance with 
38 C.F.R. § 20.303 (2001).  The veteran was provided with an 
SSOC in July 2001.  Under 38 C.F.R. § 20.302(c), the veteran 
must file his appeal within 60 days after issuance of the 
SSOC; however, he never filed a substantive appeal within 60 
days of the SSOC.

In a June 2002 letter, the veteran was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to his claim of entitlement to an increased rating 
for low back strain.  He was offered the opportunity to 
present any argument, evidence, or comment relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness of the appeal.  He has 
replied that he did file a substantive appeal in September 
2000.  

The Board acknowledges that he did file a substantive appeal, 
VA Form 9, Appeal to the Board of Veterans' Appeals, that was 
received on September 11, 2000.  However, this appeal was in 
response to a statement of the case on another issue sent to 
him on August 30, 2000.  Even though the appeal received on 
September 11, 2000, included statements pertaining to his 
cervical spine claim, a statement of the case had not been 
issued on that issue at that time.  In fact, the RO 
considered that document to constitute a Notice of 
Disagreement (the first stage of the appellate process) with 
the rating action denying a higher rating for the cervical 
spine disability. When the statement of the case on the 
cervical spine was issued on September 21, 2000, he was 
advised of the necessity of filing a substantive appeal on 
that issue in order to continue his appeal to the Board.  VA 
Form 9 was provided.  He failed to complete and return it, or 
otherwise communicate any intention to continue his appeal on 
the cervical spine issue, within the time allotted.  

Therefore, the Board finds that a timely substantive appeal 
regarding the issue of an increased rating for hypertrophic 
arthritis of the cervical spine with right arm pain and 
degenerative disc disease was not filed, and the Board is 
without jurisdiction to adjudicate that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the June 2002 correspondence.  
As such, the Board finds that he was afforded appropriate 
procedural protections to assure adequate notice and chance 
to be heard on that aspect of the claim.  

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law during 
the pendency of this appeal.  This liberalizing law is 
applicable to the veteran's appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The Board notes, however, 
that although the recent change in the law fundamentally 
changes the nature of VA's duty to inform and assist 
claimants with their claims, the VCAA did not modify or 
change the statutory standards governing the Board's 
jurisdiction.  As such, the VCAA has no application to the 
facts of this case.  


ORDER

The appeal regarding the issue of entitlement to an increased 
rating for hypertrophic arthritis of the cervical spine with 
right hand pain and degenerative disc disease was not 
perfected in a timely manner, and the claim is dismissed for 
lack of jurisdiction.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

